Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  134653                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  In re Estate of ALBERT PAPAZIAN.                                                                    Stephen J. Markman,
  _________________________________________/                                                                         Justices


  MARK PAPAZIAN,

           Petitioner-Appellant, 

  v        	                                                       SC: 134653
                                                                   COA: 273795
                                                                   Oakland Probate: 06-302222-CA
  ALBERT PAPAZIAN,

           Respondent-Appellee, 

  and
  SUSAN COBB, SOCIAL SECURITY

  AGENCY, and STEPHEN ALBERY,

             Intervening Petitioners. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the July 3, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2008                      _________________________________________
           d0421                                                              Clerk